TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-01-00468-CR




                               Brian Allen Lohman, Appellant

                                               v.

                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 50,614, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




               Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                             Jan P. Patterson, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed on Appellant’s Motion

Filed: November 29, 2001

Do Not Publish